Exhibit 10.2

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT AND FIRST AMENDMENT TO
SECOND LIEN NOTE PURCHASE AGREEMENT

 

This Forbearance Agreement and First Amendment to Second Lien Note Purchase
Agreement (this “Agreement”) is entered into as of December 31, 2018, by and
among Emerge Energy Services LP, a Delaware limited partnership, Emerge Energy
Services Operating LLC, a Delaware limited liability company (“Emerge”),
Superior Silica Sands LLC, a Texas limited liability company (“SSS” and together
with Emerge and each Person joined hereto as an issuer from time to time,
collectively, the “Issuers,” and each individually a “Issuer”), the Noteholders
party hereto, and HPS Investment Partners, LLC (“HPS”), as notes agent for the
Noteholders and collateral agent for the Secured Parties (in such capacities,
the “Agent”).

 

RECITALS

 

A.                                    The Issuers, the other Note Parties, Agent
and Noteholders are parties to that certain Second Lien Note Purchase Agreement,
dated as of January 5, 2018 (as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”),
pursuant to which, among other things, the Noteholders agreed, subject to the
terms and conditions set forth in the Note Purchase Agreement, to make certain
loans and other financial accommodations to Borrower.

 

B.                                    The Issuer and the other Note Parties are
party to the Second Amended and Restated Revolving Credit and Security Agreement
dated as of January 5, 2018 among the Issuer, the Note Parties, PNC Bank,
National Association, as Administrative Agent (in such capacity, the “First Lien
Agent”) and the lenders party thereto (the “First Lien Lenders”) (as may be
further amended, restated, supplemented, refinanced or otherwise modified from
time to time, the “First Lien Credit Agreement”).

 

C.                                    As of the date hereof, the Defaults
identified as “Anticipated Defaults” on Exhibit A hereto (collectively, the
“Specified Defaults”) are expected to occur prior to the expiration of the
Forbearance Period (as hereinafter defined).

 

D.                                    The First Lien Agent and the Required
Lenders (as defined in the First Lien Credit Agreement) have agreed to
temporarily forbear, by reason of the defaults under the First Lien Credit
Agreement, from exercising certain of their default-related rights and remedies
against the Issuers and the other Note Parties pursuant to the Forbearance and
First Amendment Agreement to Second Amended and Restated Revolving Credit and
Security Agreement dated as of the date hereof among the Issuers, the other Note
Parties, the First Lien Lenders and the First Lien Agent (the “First Lien
Forbearance Agreement”).

 

E.                                     The Issuers have requested that during
the Forbearance Period, Agent and the Required Noteholders (the Agent and the
Noteholders in all their capacities under the Note Purchase Agreement are
sometimes referred to herein individually as a “Noteholder Party,” and
collectively as the “Noteholder Parties”) agree to forbear from exercising
certain of their default-related rights and remedies against Issuers and the
other Note Parties with respect to the Specified Defaults, notwithstanding the
existence of the Specified Defaults and subject to the terms and conditions set
forth herein.

 

--------------------------------------------------------------------------------



 

F.                                      Subject to the terms and conditions set
forth herein, the Noteholder Parties have agreed to (a) forbear from exercising
certain of their default-related rights and remedies against the Issuers and the
other Note Parties with respect to the Specified Defaults, and (b) amend the
Note Purchase Agreement in certain respects as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.                         Confirmation by Issuers of Obligations and
Specified Defaults.

 

(a)                                 Each Note Party acknowledges and agrees that
as of December 31, 2018, the aggregate principal balance of the outstanding
Obligations under the Note Purchase Agreement is $209,625,000.  The foregoing
amount does not include interest, fees, expenses and other amounts that are
chargeable or otherwise reimbursable under the Note Purchase Agreement and the
Other Documents.

 

(b)                                 Each Note Party acknowledges and agrees that
(i) each of the Specified Defaults constitutes a material Event of Default that
is expected to occur during the Forbearance Period (and that for the purposes of
this Agreement, an Event of Default shall be deemed to have occurred with
respect to the Specified Defaults), (ii) none of the Specified Defaults will be
cured during the Forbearance Period, and (iii) except for the Specified
Defaults, no other Events of Default have occurred and are continuing as of the
date hereof, or are expected to occur during the Forbearance Period, as the case
may be.  Prior to the effectiveness of this Agreement, the occurrence of each
Specified Default: (i) permits the Noteholder Parties to, among other things,
(A) accelerate all or any portion of the Obligations, (B) charge the Default
Rate pursuant to Section 3.1 of the Note Purchase Agreement with respect to any
and all of the Obligations effective from and after the date hereof, (C) subject
to the ABL/Term Intercreditor Agreement (solely to the extent applicable
thereunder), commence any legal or other action to collect any or all of the
Obligations from any Issuer, any other Note Party and/or any Collateral,
(D) subject to the ABL/Term Intercreditor Agreement, foreclose or otherwise
realize on any or all of the Collateral and/or appropriate, set-off and apply to
the payment of any or all of the Obligations, any or all of the Collateral,
and/or (E) subject to the ABL/Term Intercreditor Agreement (solely to the extent
applicable thereunder), take any other enforcement action or otherwise exercise
any or all rights and remedies provided for by any or all of the Note Purchase
Agreement, the Other Documents or applicable Law.

 

SECTION 2.                         Amendments to Note Purchase Agreement. 
Effective as of the Forbearance Effective Date (as hereinafter defined), the
following terms and conditions of the Note Purchase Agreement shall be amended
as follows:

 

(a)                                 Section 1.2 is hereby amended by adding the
following definitions to such Section, in alphabetical order:

 

“Forbearance Agreement and First Amendment” shall mean the Forbearance Agreement
and First Amendment to Second Lien Note Purchase Agreement dated as of
December 31, 2018 among the Issuers, the other Note Parties party thereto, the
Noteholders party thereto and the Agent.

 

2

--------------------------------------------------------------------------------



 

“Forbearance Effective Date” shall have the meaning set forth in the Forbearance
Agreement and First Amendment.

 

“Forbearance Period” shall have the meaning set forth in the Forbearance
Agreement and First Amendment.

 

(b)                                 Section 1.2 is hereby amended by amending
the following definitions to read as follows:

 

“Specified Note Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of January 5, 2018, among Trinity Industries Leasing
Company, SSS, the Revolving Agent and Agent, as amended and restated during the
Forbearance Period in a form acceptable to each of the foregoing parties.

 

(c)                                  Section 6.5(b) is hereby amended in its
entirety as follows:

 

“(b)                           Minimum Liquidity. (i) Except as otherwise
provided in clause (ii), cause Liquidity at all times to be at least $20,000,000
and (ii) from January 1, 2019 through January 31, 2019, cause Liquidity at all
times to be at least $16,000,000.”

 

(d)                                 Section 6.5(d) is hereby amended in its
entirety to read as follows:

 

“(i) Subject to Section 6.5(d)(ii), at any time Excess Availability is less than
an amount equal to the lesser of (i) $20,000,000 and (ii) twenty five percent
(25%) of the Maximum Revolving Advance Amount (as defined in the Revolving
Credit Agreement and calculated on a Pro Forma Basis after giving effect to such
Capital Expenditure(s)), not permit Capital Expenditures to be more than the
respective amounts set forth below for the periods set forth below:

 

Fiscal Year Ending

 

Maximum
Capital Expenditures

 

2018

 

$

108,000,000

 

Thereafter

 

$

36,000,000

 

 

; provided, that if the aggregate amount of Capital Expenditures made in any
fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.5(d) for such fiscal year (before giving effect
to any carryover), then an amount of up to $18,000,000 of such shortfall (for
the fiscal year 2018) or $15,000,000 of such shortfall (for each fiscal year
thereafter), as applicable, may be added to the amount of Capital Expenditures
permitted under this Section 6.5(d) for the immediately succeeding (but not any
other) fiscal year.

 

(ii) Notwithstanding Section 6.5(d)(i), at all times during the Forbearance
Period each of the Note Parties shall, and shall cause each of their respective
Restricted Subsidiaries to, not make any Capital Expenditures, other

 

3

--------------------------------------------------------------------------------



 

than (A) Capital Expenditures in respect of the Osburn Facility in an aggregate
amount for all such Capital Expenditures during the Forbearance Period not to
exceed $1,000,000 and (B) subject to Section 2.6(c) of the Note Purchase
Agreement, any Capital Expenditures made to restore, replace, or rebuild
property, plant or Equipment of the Note Parties that in each case is both
material to and necessary for the continuing operations of the Note Parties’
business, as a result of any casualty or damage to such Note Party’s property,
plant or Equipment.”

 

(e)                                  Section 7.14(d) is hereby amended in its
entirety to read as follows:

 

“(c)                            At any time make any cash payments in respect of
any Specified Note, including principal, interest, fees and other expenses due
thereunder, (i) other than upon the scheduled due date therefor (subject to the
terms and conditions therein) as set forth in the applicable Specified Note as
in effect on the Forbearance Effective Date, including without limitation the
scheduled maturity date thereof, and (ii) unless, as of the date thereof, the
Issuers shall be in compliance on a Pro Forma Basis with the financial covenants
set forth in Section 6.5 (and in the case of any payment on the scheduled
maturity date thereof, such compliance shall be determined on the date of
delivery of the Compliance Certificate for the most recently ended for the most
recently ended Test Period prior to the date of determination for which
financial statements have been delivered to the Agent pursuant to Sections 9.7
and 9.8(a), as applicable).”

 

(f)                                   Schedule 1.2(f) is hereby amended in its
entirety with Schedule 1.2(f) attached hereto.

 

(g)                                  The Noteholders hereby consent to (i) SSS
entering into the additional Specified Note described in clause (b) on Schedule
1.2(f) and (ii) the Agent entering into the Specified Note Subordination
Agreement.

 

SECTION 3.                         Forbearance; Forbearance Default Rights and
Remedies.

 

(a)                                 In reliance upon the representations and
warranties and covenants of the Note Parties contained in this Agreement, and
subject to the terms and conditions of this Agreement and any documents or
instruments executed in connection herewith, effective as of the Forbearance
Effective Date, each of the Noteholder Parties agrees that until the expiration
or termination of the Forbearance Period, it will (subject to clause (b) below)
temporarily forbear from exercising its default-related rights and remedies
against Issuer or any other Note Party solely with respect to the Specified
Defaults (the “Forbearance”).  As used herein, the term “Forbearance Period”
shall mean the period beginning on the Forbearance Effective Date and ending
immediately and automatically upon the earlier to occur of (the occurrence of
clause (i) or (ii), a “Termination Event”): (i) the occurrence of any
Forbearance Default (as hereinafter defined) and (ii) January 31, 2019.  As used
herein, the term “Forbearance Default” shall mean (A) the occurrence of any
Default or Event of Default other than the Specified Defaults, (B) the failure
of the Issuers or any other Note Party to comply timely with any term,
condition, or covenant set forth in this Agreement, (C) the failure of any
representation or warranty made by the Issuer or any other Note Party under or
in connection with this Agreement to be true and

 

4

--------------------------------------------------------------------------------



 

complete as of the date when made or any other breach of any such representation
or warranty, (D) the termination or expiration of the First Lien Forbearance
Agreement, or (E) any Note Party repudiates or asserts a defense to any
obligations or liability under the Note Purchase Agreement or any Other
Document, (F) any Note Party or Restricted Subsidiary thereof defaults under or
breaches any lease agreement or other logistics agreement, in each case that is
material to its business, and the counterparty thereto takes any material action
in connection with such default or breach that is adverse to the Note Parties or
the Noteholder Parties, or (G) any letter of credit issued pursuant to the First
Lien Credit Agreement is drawn by the beneficiary thereof.  The Issuers shall
provide notice to the Agent and the Noteholder Parties, as soon as possible but
in any event within one (1) Business Day of the occurrence of any Forbearance
Default, which notice shall state that such event occurred and set forth, in
reasonable detail, the facts and circumstances that gave rise to such event.

 

(b)                                 Notwithstanding anything to the contrary
herein, from (and including) the Forbearance Effective Date and at all times
during the continuance of any of the Specified Defaults, the Obligations shall
bear interest at the Default Rate in accordance with Section 3.1 of the Note
Purchase Agreement.

 

(c)                                  The Forbearance is limited in nature and
nothing contained herein is intended, or shall be deemed or construed (i) to
constitute a waiver of any of the Specified Defaults or any future Defaults or
Events of Default or compliance with any term or provision of the Note Purchase
Agreement or the Other Documents or applicable law, except to the extent
expressly provided for herein, or (ii) to establish a custom or course of
dealing between the Note Parties, on the one hand, and the Agent or any
Noteholder, on the other hand.  Nothing contained in this Agreement shall be
deemed to obligate the Agent or any Noteholder to enter into any other
forbearance agreements or to waive any Defaults or Events of Default, except to
the extent expressly provided for herein.

 

(d)                                 Upon the occurrence of a Termination Event,
the agreement of the Noteholder Parties hereunder to forbear from exercising
their respective default-related rights and remedies shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which the Issuers and the other Note Parties each waives.  The
Issuers and the other Note Parties each agree that, subject to the terms and
conditions of the ABL/Term Intercreditor Agreement, the Agent and each
Noteholder may at any time thereafter in their respective sole and absolute
discretion proceed to exercise and enforce any and all of their respective
rights and remedies under any or all of the Note Purchase Agreement, any Other
Document and/or applicable law, including, without limitation, their respective
rights and remedies with respect to the Specified Defaults.  Without limiting
the generality of the foregoing, upon the occurrence of a Termination Event, the
Noteholder Parties may, in their sole discretion and without the requirement of
any demand, presentment, protest, or notice of any kind, (i) subject to the
ABL/Term Intercreditor Agreement (solely to the extent applicable), commence any
legal or other action to collect any or all of the Obligations from the Issuers,
any other Note Party and/or any Collateral, (ii) subject to the ABL/Term
Intercreditor Agreement, foreclose or otherwise realize on any or all of the
Collateral, and/or appropriate, setoff or apply to the payment of any or all of
the Obligations, any or all of the Collateral, and (iii) subject to the ABL/Term
Intercreditor Agreement (solely to the extent applicable), take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Note

 

5

--------------------------------------------------------------------------------



 

Purchase Agreement, any Other Documents and/or applicable law, all of which
rights and remedies are fully reserved by the Noteholder Parties.  In
furtherance of the foregoing, and notwithstanding the occurrence of the
Forbearance Effective Date, each of the Note Parties acknowledges and confirms
that, subject to the Forbearance, all rights and remedies of the Agent and the
Noteholders under the Note Purchase Agreement and the Other Documents and
applicable law with respect to the Issuers or any other Note Party shall
continue to be available to the Agent and the Noteholders.  For the avoidance of
doubt, the Note Parties acknowledge and confirm that the agreement of the Agent
and the Noteholders temporarily to forbear shall not apply to nor preclude any
remedy available to the Agent or the Noteholders in connection with any
proceeding commenced under any bankruptcy or insolvency law, including, without
limitation, to any relief in respect of adequate protection or relief from any
stay imposed under such law.

 

(e)                                  Each of the parties hereto hereby agrees
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Agent or any Noteholder
may be entitled to take or bring in order to enforce its rights and remedies
against any Note Party are, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period.

 

(f)                                   The Note Parties understand and accept the
temporary nature of the forbearance provided hereby and that the Agent and the
Noteholder Parties have given no assurances that they will extend such
forbearance or provide waivers or amendments to the Note Purchase Agreement or
any Other Document.

 

(g)                                  Any agreement by the Noteholder Parties to
extend the Forbearance Period, if any, must be set forth in writing and signed
by a duly authorized signatory of each of the Agent and the Required
Noteholders.

 

SECTION 4.                         Supplemental Terms, Conditions and Covenants
During the Forbearance Period

 

(a)                                 During the Forbearance Period, the Note
Parties shall provide to the Agent for itself and on behalf of the Noteholders,
(i) no later than 5:00 p.m. Friday of each week, commencing January 4, 2019, an
updated 13-week cash flow statement for the Note Parties and (ii) copies of such
other documents or information as requested by the Agent or the Noteholder
Parties.

 

(b)                                 During the Forbearance Period, at the
request of any Noteholder Party on not more than a weekly basis, management of
the Note Parties shall conduct a telephonic meeting to be attended by the
respective representatives of the Note Parties and the Noteholder Parties,
during which meeting the Note Parties shall provide information relating to the
Note Parties as requested by any Noteholder Party including, without limitation,
information and updates with respect to their business, the negotiations among
the Note Parties and the parties to their various logistics agreements, plant
overhead and corporate selling, general and administrative expense
rationalization, daily production volume reports related to the dry and wet
plant operations at the Osburn Facility (as well as effective COGS analysis
related to the overall plant operations at the Osburn Facility), an updated
13-week cash flow statement with variance analysis to the previously provided
13-week cash flow statement, key upcoming

 

6

--------------------------------------------------------------------------------



 

receipts and disbursements, the amount of anticipated drawings under the First
Lien Credit Agreement, and an update with respect to any discussions relating to
any strategic alternatives.

 

(c)                                  During the Forbearance Period, and
following the termination of the Forbearance Period so long as any Default or
Event of Default has occurred and is continuing, each Note Party shall comply
with all limitations, restrictions or prohibitions that would otherwise be
effective or applicable under the Note Purchase Agreement or any Other Document
during the continuance of any Default or Event of Default, including, without
limitation, the prohibitions against the making of Dispositions pursuant to
Section 7.1(b)(xv) and (xvi) of the Note Purchase Agreement, the consummation of
any Permitted Acquisition or the making of any Restricted Payments pursuant to
Section 7.5(a) or (b) of the Note Purchase Agreement.

 

(d)                                 During the Forbearance Agreement, and
following the termination of the Forbearance Period so long as any Default or
Event of Default has occurred and is continuing, the Note Parties shall not have
outstanding under the First Lien Credit Agreement (i) loans in an aggregate
principal amount not to exceed $39,000,000 and (ii) letters of credit with a
face amount in the aggregate for all such letters of credit not to exceed
$11,210,000.

 

(e)                                  During the Forbearance Period, the Note
Parties shall in good faith use their commercially reasonable efforts to
diligently negotiate certain amendments and modifications to the material
agreements to which the Note Parties are a party, including, without limitation,
their railcar leases, fixed logistics agreements and similar agreements, in
order to improve the financial condition of the Note Parties and their
Restricted Subsidiaries.

 

SECTION 5.                         Effectiveness.  This Agreement will be
effective as of the date when the following conditions have been satisfied (such
date, the “Forbearance Effective Date”):

 

(a)                                 Agreement.  The Agent shall have received
counterparts of this Agreement executed by each of the Note Parties and the
Noteholders constituting the Required Noteholders;

 

(b)                                 Fees and Expenses.  All fees and expenses
due under the Note Purchase Agreement and the Other Documents in connection
therewith and this Agreement (including, without limitation, fees and expenses
of legal counsel) shall have been paid by the Issuers (in the case of expenses,
to the extent invoiced on or prior to the date of this Agreement);

 

(c)                                  Representations and Warranties.  The
representations and warranties set forth in Section 7 below shall be true and
correct as of such date;

 

(d)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing, other than the
Specified Defaults.

 

(e)                                  First Lien Credit Facility.  The Agent
shall have received a copy of a forbearance agreement (the “First Lien
Forbearance Agreement”) executed and delivered by the First Lien Agent and the
First Lien Lenders whose consent is required pursuant to the First Lien Credit
Agreement, which ABL Forbearance Agreement shall be in form and substance
satisfactory to the Agent and the Required Noteholders.

 

7

--------------------------------------------------------------------------------



 

SECTION 6.                         General Release; Indemnity.

 

(a)                                 In consideration of, among other things,
Agent’s and the Required Noteholders’ execution and delivery of this Agreement,
each of the Issuers and the other Note Parties, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against any or all of
the Noteholder Parties in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the “Releasees”),
based in whole or in part on facts, whether or not now known, existing on or
before the Forbearance Effective Date, that relate to, arise out of or otherwise
are in connection with: (i) any or all of the Note Purchase Agreement, this
Agreement, the Other Documents or transactions contemplated thereby or any
actions or omissions in connection therewith, or (ii) any aspect of the dealings
or relationships between or among the Issuers and the other Note Parties, on the
one hand, and any or all of the Noteholder Parties, on the other hand, relating
to any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof.  In entering into this Agreement, the Issuers and each other
Note Party consulted with, and have been represented by, legal counsel and
expressly disclaim any reliance on any representations, acts or omissions by any
of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity thereof.  The provisions of this Section shall survive the termination
of this Agreement, the Note Purchase Agreement, the Other Documents and payment
in full of the Obligations.

 

(b)                                 The Issuers and the other Note Parties each
hereby agree that it shall, jointly and severally, indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by or on behalf of any Person, including, without limitation, the
respective officers, directors, agents, trustees, creditors, partners or
shareholders of the Issuers, any other Note Party, or any of their respective
Subsidiaries, whether threatened or initiated, in respect of any claim for legal
or equitable remedy under any statue, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of the Note Purchase Agreement, the
Other Documents, this Agreement or any other document executed and/or delivered
in connection herewith or therewith; provided, that neither Issuer nor any other
Note Party shall have any obligation to indemnify or hold harmless

 

8

--------------------------------------------------------------------------------



 

any Releasee hereunder with respect to liabilities to the extent they result
from the gross negligence or willful misconduct of that Releasee as finally
determined by a court of competent jurisdiction.  The foregoing indemnity shall
survive the termination of this Agreement, the Note Purchase Agreement, the
Other Documents and the payment in full of the Obligations.

 

SECTION 7.                         Representations, Warranties And Covenants Of
the Issuers and Other Note Parties.  To induce Agent and the other Noteholder
Parties to execute and deliver this Agreement, each of the Issuers and the other
Note Parties represents, warrants and covenants that:

 

(a)                                 The execution, delivery and performance by
each of the Issuers and the other Note Parties of this Agreement and all
documents and instruments delivered in connection herewith have been duly
authorized by such Note Parties, this Agreement has been duly executed and
delivered by each of Issuers and the other Note Parties, and this Agreement and
all documents and instruments delivered in connection herewith are legal, valid
and binding obligations of such Note Parties enforceable against such parties in
accordance with their respective terms, except as the enforcement thereof may be
subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

 

(b)                                 Except with respect to the Specified
Defaults, each of the representations and warranties contained in the Note
Purchase Agreement and the Other Documents is true and correct on and as of the
date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and each of the agreements and covenants in the Note Purchase
Agreement and the Other Documents is hereby reaffirmed with the same force and
effect as if each were separately stated herein and made as of the date hereof;

 

(c)                                  Neither the execution, delivery and
performance of this Agreement and all documents and instruments delivered in
connection herewith nor the consummation of the transactions contemplated hereby
or thereby does or shall contravene, result in a breach of, or violate (i) any
provision of any Note Party’s Organizational Documents, (ii) any Applicable Law,
or (iii) any Material Contract;

 

(d)                                 As of the date hereof, except for the
Specified Defaults, no Default or Event of Default has occurred or is continuing
under this Agreement, the Note Purchase Agreement or any Other Document.

 

SECTION 8.                         Ratification of Liability.  Issuers and the
other Note Parties, as debtors, grantors, pledgors, guarantors, assignors, or in
other similar capacities in which such parties grant liens or security interests
in their properties or otherwise act as accommodation parties or guarantors, as
the case may be, under the Note Purchase Agreement and the Other Documents,
hereby ratify and reaffirm all of their payment and performance obligations and
obligations to indemnify, contingent or otherwise, under each of such Note
Purchase Agreement and Other Documents to which it is a party, and ratify and
reaffirm their grants of liens on or security interests in their properties
pursuant to such Note Purchase Agreement and Other Documents to

 

9

--------------------------------------------------------------------------------



 

which they are a party, respectively, as security for the Obligations under or
with respect to the Note Purchase Agreement, and confirms and agrees that such
liens and security interests hereafter secure all of the Obligations, including,
without limitation, all additional Obligations hereafter arising or incurred
pursuant to or in connection with this Agreement, the Note Purchase Agreement or
any Other Document.

 

SECTION 9.                         Reference To And Effect Upon The Note
Purchase Agreement.

 

(a)                                 Except as specifically amended hereby, all
terms, conditions, covenants, representations and warranties contained in the
Note Purchase Agreement and Other Documents, and all rights of the Noteholder
Parties and all of the Obligations, shall remain in full force and effect.  The
Issuers and the other Note Parties hereby confirm that the Note Purchase
Agreement and the Other Documents are in full force and effect and that neither
Issuer nor any other Note Party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
Obligations, the Note Purchase Agreement or any Other Document.

 

(b)                                 Except as expressly set forth herein, the
execution, delivery and effectiveness of this Agreement shall not directly or
indirectly (i) constitute a consent or waiver of any past, present or future
violations of any provisions of the Note Purchase Agreement or any Other
Documents nor constitute a novation of any of the Obligations under the Note
Purchase Agreement or Other Documents, (ii) amend, modify or operate as a waiver
of any provision of the Note Purchase Agreement or any Other Documents or any
right, power or remedy of any Noteholder Party, or (iii) constitute a course of
dealing or other basis for altering any Obligations or any other contract or
instrument.  Except as expressly set forth herein, each Noteholder Party
reserves all of its rights, powers, and remedies under the Note Purchase
Agreement, the Other Documents and applicable law.  All of the provisions of the
Note Purchase Agreement and the Other Documents, including, without limitation,
the time of the essence provisions, are hereby reiterated, and if ever waived,
are hereby reinstated.

 

(c)                                  From and after the Forbearance Effective
Date, (i) the term “Agreement” in the  Note Purchase Agreement, and all
references to the Note Purchase Agreement in any Other Document, shall mean the
Note Purchase Agreement, as amended by this Agreement, and (ii) the term “Other
Documents” in the Note Purchase Agreement and the Other Documents shall include,
without limitation, this Agreement and any agreements, instruments and other
documents executed and/or delivered in connection herewith.

 

(d)                                 Borrower and the Note Parties acknowledge
and agree that the Noteholder Parties’ agreement to forbear from exercising
certain of their default-related rights and remedies with respect to the
Specified Defaults during the Forbearance Period does not in any manner
whatsoever limit any Noteholder Party’s right to insist upon strict compliance
by Borrower and the other Note Parties with the Note Purchase Agreement, this
Agreement or any Other Document during the Forbearance Period, except as
expressly set forth herein.

 

10

--------------------------------------------------------------------------------



 

SECTION 10.                  Governing Law; Consent to Jurisdiction and Venue. 
THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST).  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER AND EACH OTHER NOTE PARTY HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT NOTHING
IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF AGENT TO COMMENCE ANY PROCEEDING IN
THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT AGENT
DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS
OR REMEDIES UNDER THE NOTE PURCHASE AGREEMENT OR ANY OTHER DOCUMENT.  EACH NOTE
PARTY HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH JURISDICTIONS.  EACH NOTE PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BY ANY MEANS
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF
(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE
BORROWER SPECIFIED IN THE NOTE PURCHASE AGREEMENT (AND SHALL BE EFFECTIVE WHEN
SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).  EACH NOTE PARTY AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING CONTAINED IN THIS SECTION 10 SHALL AFFECT THE
RIGHT OF AGENT OR ANY NOTEHOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY NOTE PARTY IN ANY OTHER JURISDICTION.

 

SECTION 11.                              Construction  This Agreement and all
other agreements and documents executed and/or delivered in connection herewith
have been prepared through the joint efforts of all of the parties hereto. 
Neither the provisions of this Agreement or any such other agreements and
documents nor any alleged ambiguity therein shall be interpreted or resolved
against any

 

11

--------------------------------------------------------------------------------



 

party on the ground that such party or its counsel drafted this Agreement or
such other agreements and documents, or based on any other rule of strict
construction.  Each of the parties hereto represents and declares that such
party has carefully read this Agreement and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily.  The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Agreement and all other agreements and
documents executed in connection herewith and that each of them has read the
same and had their contents fully explained by such counsel and is fully aware
of their contents and legal effect.  If any matter is left to the decision,
right, requirement, request, determination, judgment, opinion, approval,
consent, waiver, satisfaction, acceptance, agreement, option or discretion of
one or more Noteholder Parties or their respective employees, counsel, or agents
in the Note Purchase Agreement or any Other Documents, such action shall be
deemed to be exercisable by such Noteholder Parties or such other Person in its
sole and absolute discretion and according to standards established in its sole
and absolute discretion.  Without limiting the generality of the foregoing,
“option” and “discretion” shall be implied by the use of the words “if” and
“may.”

 

SECTION 12.                              Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.  Any
party hereto may execute and deliver a counterpart of this Agreement by
delivering by facsimile or other electronic transmission a signature page of
this Agreement signed by such party, and any such facsimile or other electronic
signature shall be treated in all respects as having the same effect as an
original signature.  Any party delivering by facsimile or other electronic
transmission a counterpart executed by it shall promptly thereafter also deliver
a manually signed counterpart of this Agreement; provided that the failure to
deliver such manually signed counterpart shall not affect the validity or
effectiveness of this Agreement.

 

SECTION 13.                              Severability.  The invalidity,
illegality, or unenforceability of any provision in or obligation under this
Agreement in any jurisdiction shall not affect or impair the validity, legality,
or enforceability of the remaining provisions or obligations under this
Agreement or of such provision or obligation in any other jurisdiction.  If
feasible, any such offending provision shall be deemed modified to be within the
limits of enforceability or validity; however, if the offending provision cannot
be so modified, it shall be stricken and all other provisions of this Agreement
in all other respects shall remain valid and enforceable.

 

SECTION 14.                              Time of Essence.  Time is of the
essence in the performance of each of the obligations of Borrower and the other
Note Parties hereunder and with respect to all conditions to be satisfied by
such parties.

 

SECTION 15.                              Further Assurances.  The Issuers and
each other Note Party agree to take all further actions and execute all further
documents as Agent may from time to time reasonably request to carry out the
transactions contemplated by this Agreement and all other agreements executed
and delivered in connection herewith.

 

12

--------------------------------------------------------------------------------



 

SECTION 16.                              Section Headings.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute part of this Agreement for any other purpose.

 

SECTION 17.                              Notices.  All notices, requests, and
demands to or upon the respective parties hereto shall be given in accordance
with the Note Purchase Agreement.

 

SECTION 18.                              Waivers by the Issuers and other Note
Parties.

 

(a)         Waiver of Jury Trial Right And Other Matters.  ISSUERS AND THE OTHER
NOTE PARTIES EACH HEREBY WAIVES (i) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS
AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE OTHER DOCUMENTS AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND THEREBY, WHICH WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE;
(ii) PRESENTMENT, DEMAND AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST,
DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH RESPECT TO ALL OR ANY PART OF THE
OBLIGATIONS; AND (iii) NOTICE OF ACCEPTANCE HEREOF, AND ISSUERS AND THE OTHER
NOTE PARTIES EACH ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO AGENT’S AND THE OTHER NOTEHOLDER PARTIES’ ENTERING INTO THIS
AGREEMENT AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS IN THEIR
FUTURE DEALINGS WITH ISSUERS AND THE OTHER NOTE PARTIES.  ISSUERS AND THE OTHER
NOTE PARTIES EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

SECTION 19.                              Assignments; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Issuers, the other Note Parties, the Noteholder Parties and their respective
successors and assigns; provided, that neither Issuer nor any other Note Party
shall be entitled to delegate any of its duties hereunder or to assign any of
its rights or remedies set forth in this Agreement without the prior written
consent of Agent in its sole discretion.

 

13

--------------------------------------------------------------------------------



 

SECTION 20.                              Final Agreement.  This Agreement, the
Note Purchase Agreement, the Other Documents, and the other written agreements,
instruments, and documents entered into in connection therewith set forth in
full the terms of agreement between the parties hereto and thereto with respect
to the subject matter thereof and are intended as the full, complete, and
exclusive contracts governing the relationship between such parties with respect
to the subject matter thereof, superseding all other discussions, promises,
representations, warranties, agreements, and understandings between the parties
with respect thereto.  Except as provided therein, no term of the Note Purchase
Agreement or the Other Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought.  Any waiver of
any condition in, or breach of, any of the foregoing in a particular instance
shall not operate as a waiver of other or subsequent conditions or breaches of
the same or a different kind.  Agent’s or any Noteholder’s exercise or failure
to exercise any rights or remedies under any of the foregoing in a particular
instance shall not operate as a waiver of its right to exercise the same or
different rights and remedies in any other instances.  There are no oral
agreements among the parties hereto.

 

[Signature pages to follow]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Forbearance Agreement and First Amendment to Second
Lien Note Purchase Agreement has been executed by the parties hereto as of the
date first written above.

 

 

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

 

By:

 

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

 

By:

 

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

 

 

By:

 

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

HPS INVESTMENT PARTNERS, LLC,

 

solely in its capacities as notes agent and collateral agent and not in its
individual capacity

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Signature blocks for Noteholders to be added]

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT AND FIRST AMENDMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A (Specified Defaults)

 

1.                                      Failure to comply with Section 6.5(a) of
the Note Purchase Agreement for the fiscal quarter ending December 31, 2018.

 

2.                                      Failure to comply with Section 6.5(c) of
the Note Purchase Agreement for the fiscal quarter ending December 31, 2018.

 

3.                                      Failure to deliver a notice of the
occurrence of any Default with respect to the foregoing paragraphs 1 through 4
pursuant to Section 9.5(a) of the Note Purchase Agreement.

 

--------------------------------------------------------------------------------